Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-16 are pending in the Claim Set filed 7/03/2022.

Applicant's election with traverse of Group I in the reply filed on 7/03/2022 is acknowledged.  The traversal is on the ground(s) that the Examiner must make two showings for any restriction requirement: the inventions are independent and distinct and there is a serious burden to search both inventions. This is not found persuasive because Group I: Claims 1-14 are drawn an apparatus for alleviating vulvodynia comprising an application dispenser geometrically configured for confined delivery of space-filling foam comprising ingredients to alleviate vulvodynia, said apparatus comprising: an aerosol container comprising one or more input pipes from separate corresponding internal reservoirs of reactants to a single gating valve opening with a single switch, classified in A61K9/122, whereas Groups II: claims 15 and 16 are drawn a method for operating a self-operated vulvar cap aerosol system preconfigured to deliver medication in the form of space-filling foam confined to the operator's vulva, the method comprising: selecting an appropriately sized aerosol dispenser application for the vulva; positioning the operator's hand to operate the aerosol system; applying an appropriate amount of said space-filling foam to said operator's vulva; removing said aerosol dispenser applicator; cleaning said aerosol dispenser applicator and valve for the next application; checking to determine if the aerosol dispenser applicator needs replacement; replacing said aerosol dispenser applicator if it is necessary via disconnecting said aerosol dispenser applicator; and inserting a new aerosol dispenser applicator, classified in A61M35/006. Accordingly, a serious burden is established when the Groups of invention have separate classification, status, or field of search. As here, Groups I-II would require searching different classes of subject matter in regards to mode and employing different search queries. MPEP 802.01 states that the law has long been established that dependent inventions may be properly divided if they are, in fact, ‘distinct’ inventions, even though ‘dependent’. Further, as per MPEP § 808.02 a serious burden is established when the groups of invention have separate status, field of search or classification. The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined. Therefore, it is the position of the examiner that a serious search burden does, in fact, exist. The requirement is still deemed proper and is therefore made FINAL.
 
Herein, the SPECIES restriction requirement is withdrawn to promote compact prosecution. 
The restriction requirement is still deemed proper and is therefore made FINAL.

Claims 15 and 16 (Group II) are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention. 
 Herein, claims 1-14 of Group I are for examination.

Priority
The present application claims the benefit of U.S. provisional application 62/816507 filed 3/11/2019.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION- The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 2-6, 9 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claims 2, 6, 9 and 13 recite the terms: ‘very soft’.
The terms ‘very soft’ are relative terms which renders the claim indefinite. The term "very soft is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree of ‘very soft’ plastic and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, claims 2, 6, 9 and 13 fail to distinctly claim the subject matter which applicant regards as the claimed invention. The remaining claims are rejected for the reason that they are dependent on a rejected claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS - Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:

Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4, 5, 11 and 12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claims 4 and 5 are written in a way that they are only directed to ‘The skin healing vitamins and minerals suspended in a delivery medium’ as opposed to an apparatus of instant claim 1, from which they depend. The same issue exists in claims 11 and 12.
Therefore, claims 4 and 5 do not further limit the subject matter of claim 1. Similarly, claims 11 and 12 do not further limit the subject matter of claim 8, upon which they depend.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at  
   issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
   obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Eini et al (US20070069046) in view of Goldstein et al (Vulvodynia: Strategies for treatment, Clinical Obstetrics and Gynecology, Nov., p.769, 2005).
Regarding claims 1, 2, 4, 5, 8, 9, 11 and 12,
Eini teaches an apparatus for alleviating vulvodynia comprising delivery of a composition that is suitable to treat conditions of the body cavity and a mucosal membrane such as vulvodynia ({0004]; [0271]) wherein the apparatus comprises an application dispenser configured for confined delivery of space-filling foam [See Figures 3A-3C: applicator dispenser; [0010]), wherein a determined quantity of foam is topically applied to a body cavity, e.g., vagina (reads on vulva), wherein the foam comprises a therapeutically active agent for the treatment of vulvodynia ([0073); [0271]. Further, Eini teaches that the apparatus comprises an aerosol container with two (i.e., one or more) input pipes from separate corresponding internal reservoirs (See Figure 11), wherein the pipes from separate corresponding internal reservoirs containing reactants comprises [0118], at least two foamable compositions from at least two containers one of which comprises a substance that is capable with reacting with another Substance present in another container directed to a single gating valve opening [Figure 11: 1174) showing the exit from a single outlet and showing the grooved outlet from the separate containers being exited from a single outlet (Fig. 3A-3C; [0085], further comprising a third valve for releasing the first foamable composition and the second foamable composition with a single switch (Fig. 2B, member 250; [0143]), wherein member 250 also functions as an actuator, when pressed against stems from both containers. Furthermore, Eini teaches that the apparatus comprises a cap (Figure 2B), with an underneath flap made of soft plastic [0166], wherein the dispensing head is disposable and snaps into place below the cap (Fig. 2C showing the disposable head fitting beneath the cap [0175]). However, Eini fails to teach that the apparatus comprising a cap is a vulvar cap that surrounds the user’s vulva, nonetheless, it would have been obvious to those skilled in the art that the apparatus can be provided comprising application of a foam topically wherein the application of the foam targets the vulva (e.g., vagina cavity) of which would be well within the purview of one of ordinary skill in the art without undue experimentation comprising routine optimization. Furthermore, the disposable head is operable to snap on or off with a hole that fits flush with said aerosol dispenser which snaps into place behind said flap as would be obvious in view of the teachings of Enri. Also, Enri teaches that the active agent comprises varied types of vitamin, of which would encompass skin healing vitamins, selected from vitamin A, a vitamin A derivative, vitamin B, a vitamin B derivative, vitamin C, a vitamin C derivative, vitamin D, a vitamin D derivative, vitamin E, and a vitamin E derivative, of which is suspended in delivery medium, for example, lotion (i.e., reads on lotion cream) ({[0174]; [0247]).
Eini differs from the claims in that the document does not teach that the active ingredient to treat vulvodynia is a tricyclic antidepressant.
However, Goldstein cures the deficiencies. 
	Goldstein teaches strategies for treatment of vulvodynia comprise administering tricyclic antidepressants, for example, amitriptyline (p.775).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Enri to further encompass using as an active ingredient in the foam that is a tricyclic antidepressant, for example, amitriptyline, in view of the teachings of Goldstein having a reasonable expectation of success. Furthermore, the teachings of Enri and Goldstein, as a whole, also encompass a system as recited in claims 8, 9 and 12.

Regarding claims 3 and 10:
Eini teaches that apparatus further comprises finger grooves (Fig. 3B, showing a grooved surface); thus, the apparatus can be held in place together with an actuator button for an aerosol operable to release topical medication, wherein the dispensing head is structured and positioned to be an actuator or comprises an actuator button disposed within the dispensing head to simultaneously actuate the plurality of containers [0014]. Furthermore, the teachings of Enri further encompass a system as recited in claim 10.

Regarding claims 6, 7, 13 and 14:
Eini teaches the soft plastic is selected from the group comprising polyethylene terephthalate (PET) [0177], of which PET is recited in claim 6. Thus, it would necessarily follow that PET does not chaff a user’s skin. Further, Eini teaches that apparatus comprises an aerosol application dispenser configured to extrude a layer of foam on human skin and hair, topically applied to a body surface, applied to a human vagina and anal cavity ([0260) [0271]), wherein the aerosol application dispenser for pressurizing the aerosol comprises suitable propellant such as butane, propane isobutane or mixtures [0178]. Furthermore, the teachings of Eini also encompass a system as recited in claims 13 and 14.

Thus, all the claimed elements herein would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed and one of ordinary skill would have had a reasonable expectation of success in producing the claimed invention. Therefore, in the absence of evidence to the contrary, the invention as a whole would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by Eini and Goldstein, as a whole.


Conclusions
No claim is allowed.





Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thurman Wheeler (telephone number): (571)270-1307. The examiner can normally be reached on 11:00 a.m. – 7:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571)272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.W./
/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626